Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 1 of 14                                  FILED
                                                                                           April 15, 2021
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                       WESTERN DISTRICT OF TEXAS

                                                                                                    DM
                                                                                   BY: ________________________________
_________________________________________________________________________                                  DEPUTY

                          No. 1:18-CR-00016-LY-1
                             IN THE
         UNITED STATES DISTRICT COURT FOR THE WESTERN
               DISTRICT OF TEXAS, AUSTIN DIVISION

                          UNITED STATES OF AMERICA,
                                Plaintiff-Appellee,

                                              v.

                              CHARLES MCALLISTER,
                                Defendant-Appellant.


                                   ___________________

            APPELLANT’S EMERGENCY APPLICATION
       FOR CONTINUED RELEASE ON BOND PENDING APPEAL
                                   ___________________




TO THE HONORABLE COURT:

           Defendant-Appellant Charles McAllister files this emergency

Application for Release on Bond Pending Appeal. McAllister was given

less than 18 hours notice that he is scheduled to report to Montgomery

FPC today at 2:00 PM CDT on April 15, 2021.                         1
                                                                         In light of the

communications issue prompting the emergency status of this request, the

COVID-19 pandemic and its effect on court proceedings, no hearing is

requested. In support of this motion,


1
    Prior to the filing of this Motion, the court previously granted McAllister’s Application

for Release on Bond during the Direct Appeal process


                                              1
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 2 of 14




McAllister would show the Court as follows:

I.     Introduction

       McAllister was indicted for the offenses of: (1) fraud by wire, radio,

or television and aiding and abetting in violation of 18 U.S.C. § 1343 (two

counts); and (2) engaging in monetary transactions in violation of 18 U.S.C.

§ 1957 (one count). Docket Sheet at 2. McAllister pleaded not guilty and

this Court released McAllister on pre-trial bond with minimal supervised

release restrictions. Doc. 12, 18. After a multiple day trial, McAllister was

eventually convicted on all counts and sentenced to concurrent 120-month

terms of imprisonment to be followed by concurrent three-year terms of

supervised release. Docket Sheet at 9. The Court further ordered McAllister

to pay $16,186,212.56 in restitution. Docket Sheet at 9. McAllister timely

perfected his appeal to the Fifth Circuit Court of Appeals after the entry of

the Court’s judgment.

II.    The Bail Reform Act Permits McAllister’s Release on Bond

Pending Appeal

       The Bail Reform Act provides that a person who has been convicted

and sentenced to a term of imprisonment may be released pending appeal if

the court finds:

               (A) by clear and convincing evidence that the person is not

               likely to flee or pose a danger to the safety of any other

               person or the community if released . . . and




                                      2
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 3 of 14




               (B) that the appeal is not for purpose of delay and raises a

               substantial question of law or fact likely to result in—

                       (i) reversal,

                       (ii) an order for a new trial . . .

18 U.S.C. § 3143(b). McAllister asks this Court to continue his release on

bond pending the resolution of his appeal. The Bail Reform Act permits his

release pending appeal given that: (1) there is clear and convincing evidence

that he is not likely to flee or to pose a danger to any other person or the

community; and (2) his appeal is not for purposes of delay, but raises a

substantial question likely to result in reversal or a new trial. See 18 U.S.C.

§ 3143(b). Because McAllister meets the conditions for release pending

appeal, he now asks this Court to continue his release on bond pending the

outcome of his appeal.

III.   McAllister Is Neither a Risk of Flight Nor a Danger to Others or

the Community

       The clear and convincing evidence before this Court establishes that,

if released, McAllister is not likely to flee or to pose a danger to any other

person or the community. McAllister was released on bond at his initial

appearance, appeared when required, complied with the conditions of

pretrial release, and has remained released on bond following his sentencing

without issue. McAllister has everything to lose, and nothing to gain by

fleeing. With his appeal pending, McAllister has the hope of avoiding a

criminal sentence altogether.




                                        3
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 4 of 14




       As for any potential danger to other persons, or the community,

there is none. The parameters of McAllister’s prior terms of supervised

release do not reflect any indication that this Court believed McAllister

posed a danger to others. And, McAllister’s compliance with these previous

conditions show that he is capable to adhere to these same terms if

permitted to be continued on bond pending appeal. In sum, these factors

support the conclusion that McAllister should be continued on bond

pending the resolution of his appeal.

IV.    McAllister’s Appeal Is Not for the Purpose of Delay, But Instead

Raises a Substantial Question Likely to Result in Reversal

       Continuing the appeals process as a pro se movant, McAllister will

file a motion under USC 28 section 2255 to vacate the conviction, sentence,

and restitution on the ground that the sentence was imposed in violation of

the Fifth Amendment of the Constitution of the United States and is

subject to collateral attack because my attorney James Ardoin III provided

such poor representation as to amount to ineffective assistance of counsel.

For example, McAllister’s counsel failed to call any defense witnesses to

challenge the Government’s witnesses and exhibits. McAllister’s counsel

also failed to understand the financial exhibits and information. In one

important instance, this deficiency actually helped falsely bolster the

Government’s case. McAllister will show how these errors, individually and

in combination, affected the outcome of the verdict, the sentence, and

restitution. In addition, McAllister’s counsel failed to dedicate sufficient




                                        4
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 5 of 14




attention to the case while going through a divorce, employment change,

and his own defense as a defendant in an illegal gambling ring.

       The finding that an appeal poses a substantial question likely to

result in reversal or a new trial does not mean that the district court must

conclude that its own rulings are likely to be reversed. United States v.

Valera-Elizondo, 761 F.2d 1020, 1022 (5th Cir. 1985). Rather, the court

must determine: (1) that the question raised on appeal is substantial; and (2)

that the question is sufficiently important to the merits that an appellate

ruling favorable to the defendant is likely to require reversal or a new trial.

Id. (citing United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985)). A

question is “substantial” if it “raise[s] a substantial doubt . . . as to the

outcome of its resolution.” Valera-Elizondo, 761 F.2d at 1024. It is likely to

result in reversal or a new trial if “it is more probable than not” that a ruling

favorable to the defendant will require reversal or a new trial. Id. at 1025.

       In this case, McAllister’s appeal presents the substantial question as

to the sufficiency of the evidence to support his convictions. As noted in

McAllister’s Motion for Acquittal, Doc. 78, it is McAllister’s position that

the Government failed to establish that he acted with the specific intent to

defraud anyone. Doc. 78. Despite the lack of sufficient evidence of specific

intent, the jury nonetheless rendered a verdict of guilty on all counts on

October 4, 2019. Doc. 78.

       As McAllister urged at the close of the Government’s case, he

believes the Government failed to present sufficient evidence that he acted




                                       5
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 6 of 14




with the necessary intent to commit fraud. “Wire fraud is a specific-intent

crime requiring proof that the defendant knew [he was participating in a]

scheme [that] involved false representations . . . related to material

information.” United States v. Stalnaker, 571 F.3d 428, 436 (5th Cir. 2009).

Here, McAllister did not intentionally and knowingly engage in a scheme to

defraud. Instead, he acted within the bounds of what he believed was the

contractual relationship between BDI and its customers. Doc. 78. The BDI

terms of service in effect from January 1, 2000 to July 15, 2011 stated:

“Upon delivery of commodities for Customer to Depository, Customer will

receive title to an undivided share of the commodities so held.

Notwithstanding the passage of title to Customer, Bullion Direct may use or

act as if it were the owner of the commodity held for Customer.” Doc. 78;

Ex. G25. The testimony was clear McAllister believed that this provision of

the BDI Terms of Service allowed him to make use of BDI’s customers’

metals with the understanding that BDI was then contractually obligated to

its customers. Doc. 78.

       Moreover, this was not hidden from BDI’s customers. Doc. 78. It

was not only written in the Terms of Service, but also part of BDI’s

website, which stated:

              Stored product is not physically segregated to each
              individual customer. However, through the system of
              accounts, product is exclusively allocated to your account
              portfolio . . . .
Doc. 78; Ex. G-34.




                                     6
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 7 of 14




       During trial, the Government simply failed to establish that

McAllister acted with specific intent to defraud anyone. Doc. 78. In fact, the

evidence established McAllister believed he had the legal and contractual

authority based on Bullion Direct, Inc.’s (“BDI”) terms of service to use

customers’ stored metal until such time as the customer called on BDI to

ship the metal or make payment to the customer for the value of the metal

stored. Doc. 78. The evidence established that, when that legal and

contractual authority was called into question in late September/early

October 2012, McAllister consulted with legal counsel, after which he made

two substantial changes to his business model directly related to use of

customers’ stored metal. First, BDI changed its terms of service and

required customers to take immediate delivery instead of storing metal with

BDI. Ex. G-35. Second, BDI stopped engaging in new transactions with

IRA customers, except to allow IRA customers to sell what they already

had in their portfolio. Doc. 78; Ex. G-45. These actions reflect the substance

of advice in the draft memorandum from BDI’s corporate counsel during

this timeframe: essentially, that if BDI did not continue to store metals,

disclosure of its financial condition to customers was not required under

Texas law. Doc. 78; Ex. D-4. Indeed, both Julie Mayfield and Greg Russell

testified that BDI’s corporate counsel—not McAllister—was the one who

made the decision that BDI would not make disclosure to its customers. The

only possible conclusion from this evidence is that McAllister sought and

followed the advice of BDI’s counsel.




                                      7
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 8 of 14




       There is insufficient evidence demonstrating that McAllister

intended to perpetrate a fraud. Doc. 78. Julie Mayfield, the one witness who

had been with McAllister from the beginning of his business, testified she

did not believe he started the business to defraud anyone. Doc. 78. The

Government attempted to have her walk back this testimony, but Ms.

Mayfield acknowledged that she had made a similar statement under oath to

the Commodity Futures Trading Commission in 2016. Doc. 78. In fact, the

Government’s own evidence demonstrated that BDI discouraged long-term

storage, encouraged customers to take periodic delivery, and advised

customers that if they “require[d] long-term, segregated, or allocated

storage arrangements,” they should “simply request physical delivery to one

of [several] independent storage options . . . .” Doc. 78; Ex. G-34. Thus,

BDI’s offer of free storage to its customers was likely a bad business

decision, but the evidence contradicts the Government’s position at trial that

it was part of a scheme to defraud. Doc. 78.

       Moreover, there was copious testimony about all the efforts

McAllister took to turn around the failing business. Doc. 78. Julie

Mayfield’s testimony established McAllister hired people with expertise in

accounting to evaluate the company’s accounting needs and implement a

sustainable, functioning accounting system. Doc. 78. Ms. Mayfield also

testified McAllister sought out would-be buyers and licensees for his patent

to cover the obligations’ deficit—a patent she understood had been valued

at millions. Doc. 78. Greg Russell testified McAllister implemented




                                      8
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 9 of 14




hedging strategies to prevent the obligations deficit from growing. Doc. 78.

Further, the evidence established that in the years from 2012 to when BDI

filed for bankruptcy in 2015, McAllister had successfully shrunk the

obligations deficit from $41 million to $23.5 million—a decrease by $17.5

million in obligations. Doc. 78; compare D-5 with G-140. Indeed, even

using the Government’s numbers from trial (which McAllister disputes),

BDI did nearly three-quarters of a billion dollars in gross sales over its

history; making its bankruptcy losses just over 3%. Doc.78. Finally, the

Government’s evidence also established McAllister continued to purchase

metal to fulfill customer obligations for as long as it was in operation. Doc.

78; G-164. The evidence establishes that rather than intending to perpetrate

a scheme to defraud, McAllister did everything he could to turn the business

around. Doc. 78. Thus, there was insufficient evidence at trial that

McAllister acted with the specific intent to defraud his customers. Doc. 78.

McAllister’s appeal therefore presents a substantial question that is likely—

indeed, more than likely—to result in reversal. See Valera-Elizondo, 761

F.2d 1024.

V.     McAllister Asks This Court to Continue His Release on Bond

Pending the Resolution of His Appeal

       McAllister should be continued to be released on bond pending the

resolution of his appeal under the provisions of the Bail Reform Act

because: (1) he poses neither a danger to the community nor is a risk of

flight; and (2) his appeal is not for purposes of delay, but instead poses a




                                      9
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 10 of 14




 substantial question likely to result in reversal. In addition, McAllister urges

 this Court to grant his Motion in the interest of justice given the recent

 COVID-19 pandemic. The scientific consensus is that incarcerated

 populations at are high risk for contracting and having serious complication

 from COVID-19. The current COVID-19 crisis thus presents exceptional

 reasons why this Court should allow McAllister to be continued on bond

 pending his appeal.

        These are exceptional times and the immediate incarceration of

 McAllister, who poses no risk of flight or danger to public safety, is

 inappropriate. As the Court is no doubt aware, global health officials and

 the CDC agree that COVID-19 is a pandemic. As of March 28, 2020, the

 locale where McAllister is set to be imprisoned, the total confirmed cases of

 COVID-19 has risen to nearly 24,000 with over 10,000 deaths in the state.

 See https://bao.arcgis.com/covid-19/jhu/county/01101.html (last visited

 April 14, 2021).

        Even as the BOP does what it can to prevent the spread of COVID-

 19 through the facilities, it appears inevitable that the virus will spread

 throughout the prisons--and that if it does, the situation will quickly turn

 dire. See Federal prison workers say conflicting orders on coronavirus

 response is putting lives at risk, CBS News (Mar. 19, 2020),

 https://www.cbsnews.com/news/coronavirus-prison-federalemployees-say-

 conflicting-orders-putting-lives-at-risk-2020- 03-19; Danielle Ivory, “We

 Are Not a Hospital: A Prison Braces for the Coronavirus,” N.Y. Times,




                                       10
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 11 of 14




 March 17, 2020, https://tinyurl.com/se7emva. The BOP’s protocol has no

 allowance for testing. See BOP Implementing Modified Operations,

 available https://www.bop.gov/coronavirus/covid19_status.jsp.

        As of today, the BOP reports at least fourteen positive cases of

 COVID-19. See https://www.bop.gov/coronavirus/ (last visited March 28,

 2020). Meanwhile the BOP is continuing to transfer inmates between

 facilities and given that symptoms don’t begin to appear for weeks, this too

 means that the BOP is playing a game of catchup like most local

 communities. Medical professionals behind bars are sounding the alarm as

 well. Craig McCarthy, “Top Rikers Doctor: Coronavirus ‘Storm is

 Coming,’” N.Y. Post (Mar. 19, 2020) (“[W]e cannot change the

 fundamental nature of jail. We cannot socially distance dozens of elderly

 men living in a dorm, sharing a bathroom. Think of a cruise ship recklessly

 boarding more passengers each day. . . .Please let as many out as you

 possibly can.”).

        McAllister suffers from Obstructive Sleep Apnea. He believes this

 respiratory condition could potentially subject him to a higher risk of

 catching COVID-19. In addition, 38% percent of hospitalizations are adults

 under the age of 54. Pam Belluck, “Younger Adults Make Up Big Portions

 of Coronavirus Hospitalizations,” N.Y. Times (Mar. 18, 2020). McAllister

 thus believes he falls within the CDC’s more vulnerable band of people and

 asks this Court to weigh these consideration when deciding whether to

 continue him on bond. See, e.g., United States v. Dante Stephens, 15-CR-




                                     11
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 12 of 14




 95(AJN), ---F.Supp.3d---, 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020)

 (reconsidering defendant’s bond request and granting it in light of COVID-

 19 pandemic); see generally United States v. Dempsey, 19-CR236-JB-1

 (S.D. Al. March 19, 2020) (sentencing 74-year-old defendant to five years

 of probation despite 30-month low end guideline range); United States v.

 Guevera-Miranda, et al., 18- CR-00449-HZ (D. Or. March 16, 2020)

 (varying from bottom of guideline range, 12 months, to 3 years’ probation

 and 8 months of house arrest due to pandemic).

        For the reasons outlined above, McAllister asks this Court to

 continue his release on bond pending appeal. Further, if this Court grants

 this request, McAllister is unopposed to the imposition of any additional

 conditions as directed by the Probation Department to ensure his

 compliance during the duration of his appeal process.

 VI.    The Government Is Likely Opposed to this Motion

        I have not conferred with opposing counsel regarding this request

 due to the emergency nature of the request. The Government was opposed

 to McAllister’s prior request, which was granted by this court.



                                              Respectfully Submitted,

                                              /s/ Charles H. McAllister

                                              Charles H. McAllister, Pro Se

                                              1550 Opelika Road #6-143

                                              Auburn, AL 36830




                                      12
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 13 of 14




                                          Tele: 512.626.2949




             UNITED STATES DISTRICT COURT
        WESTERN DISTRICT, AUSTIN DIVISION OF TEXAS

 UNITED STATES                      §         NO.1:18-CR-00016-1
                                    §
 VS.                                §
                                    §
 CHARLES MCALLISTER                 §




   ORDER ON DEFENDANT-APPELLANT’S APPLICATION FOR
     CONTINUED RELEASE ON BOND PENDING APPEAL


        On this ____ day of ________________________ 2020, this Court

 considered the Defendant-Appellant’s Application for Continued Release

 on Bond Pending Appeal. This Court finds that the Defendant-Appellant’s

 Application is hereby:



                                   DENIED ________________



                                   GRANTED ________________


                                   13
Case 1:18-cr-00016-LY Document 123 Filed 04/15/21 Page 14 of 14




                              ______________________________
                                    JUDGE PRESIDING




                              14
